REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The following is an examiner’s statement of reasons for allowance: 
Thorpe et al., US6941396 B1 shows receiving locally-generated original data and remotely-generated replication data on the computing device; initially storing the locally-generated original data in a volatile buffer and initially storing the remotely-generated replication data in the volatile buffer; however, the reference does not teach initially storing the locally-generated original data in a non-volatile memory system; subsequently storing the locally-generated original data in a faster-tier storage system; and subsequently storing the remotely-generated replication data in a slower-tier storage system as cited in claims 1, 8, or 15.
Claims 2-7, 9-14, and 16-21, depend directly or indirectly on claim 1, 8, or 15 and these claims are considered allowable for at least the same reasons noted above.
  .Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DENISE TRAN/           Primary Examiner, Art Unit 2138